Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments submitted on 1/13/2022 include amendments to the claims. Claims 1-4 are pending. Claim 1 has been amended.
Response to Arguments
Applicant's arguments filed 1/13/2022 have been fully considered and are found to be persuasive. However, a new rejection is made in view of Daley et al. (US20050224923). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation: “… a pattern on a substrate by supplying…” in line 9. It is unclear if this limitation is in reference to the pattern and the substrate of line 2, or if the limitations refer to a separate substrate and pattern. For examination purposes it has been assumed that the limitations of line 9 are in reference to those of line 2.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (US20110177462) in view of Sakata et al. (US20060214305) and Daley et al. (US20050224923).
Regarding claims 1-2 and 4, Hatakeyama et al. teaches a substrate cleaning method (see abstract) comprising: a residue removing process (see paragraph [0131]) of removing a residue adhering to an upper portion of a pattern on a substrate by supplying a first processing liquid (e.g. deionized water) configured to remove the residue adhering to the substrate onto the substrate on which the pattern having protrusion and recess is formed; a protective film forming process (see paragraph [0126]) of forming, before the residue removing processing, the protective film on the substrate by supplying onto the substrate a second processing liquid (see photoresist that may comprise fluorine, reads on claim 2) configured to form a protective film insoluble to the first processing liquid by being solidified or cured (see pre-baking step, paragraph [0128]); and a protective film removing processing (see paragraph [0133]) of removing the protective film from the substrate by supplying, onto the substrate after being subjected to the residue removing processing, a third processing liquid (see organic solvent, reads on claim 4) configured to dissolve the protective film (see paragraphs [0126]-[0134] and figures 1A-1C). Hatekayama et al. does not explicitly teach that the substrate provided may have a pattern having a protrusion and recess formed on a metal film, whereby the metal film is exposed at the recess of the pattern such that an upper portion of the protrusion is protruded from an upper surface of the protective film. Sakata et al. teaches a substrate cleaning method (see abstract) and that a metal film (see e.g. Titanium film) may be disposed under the protective film so as to allow for good step coverage (see paragraph [0056], figures 4-6). Since both Hatekayama et al. and Sakata et al. teach substrate cleaning methods, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the protective film in the system by Hatekayama et al. may be disposed on a metal film so .

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Hatakeyama et al. (US20110177462). Hatekayama et al. fails to teach/disclose all of the limitations of claim 3. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711